Citation Nr: 0925169	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  00-22 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions rendered by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2008, the Board remanded 
the case to the RO for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate consideration.


FINDING OF FACT

The competent evidence of record does not establish that the 
Veteran's current thyroid condition was present in service or 
until many years thereafter or that this condition is related 
an incident of service origin, to include his exposure to 
herbicides such as Agent Orange and alleged exposure to 
radiation.
 

CONCLUSION OF LAW

A thyroid disorder was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
a thyroid disorder.  During the course of the appeal, he has 
submitted several theories for why service connection should 
be granted.  He has contended that a thyroid disorder was 
initially manifested during service, resulted from exposure 
to herbicides, or resulted from in-service radiation 
exposure.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Following the initial 
adjudication of the claim, the RO mailed the Veteran a letter 
in August 2001 advising him of the elements that are 
generally required to establish entitlement to service 
connection and of the respective duties of VA and the 
claimant in obtaining evidence.  By subsequent letter in 
March 2006, the Veteran was provided notice with respect to 
the disability-rating and effective-date elements of the 
claim at that time.  Pursuant to the Board's June 2008 
remand, the Veteran was furnished with a third letter in 
August 2001 that informed him of the regulatory requirements 
necessary to establish service connection for disability 
resulting from in-service exposure to ionizing radiation 
under 38 C.F.R. § 3.311.  

As VCAA compliant notice came after the initial adjudication 
of the claim, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the 
originating agency's readjudication of the claim in an 
October 2008 supplemental statement of the case after proper 
VCAA notice was provided and all pertinent evidence was 
received.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  The Veteran's service treatment records (STRs) and 
a copy of his service personnel file (201 file) are 
associated with the claims folder.  Post service VA medical 
records referenced by the Veteran have been obtained.  
Likewise, post service private treatment records referenced 
by the Veteran have been obtained by the RO to the extent 
possible.  In this regard, the Board notes the RO pursuant to 
the prior Board remand, asked the Veteran August 2001 to 
submit any treatment records of any health care providers 
that had treated him for a sore throat or thyroid disorder 
since service.  The Veteran was provided a copy of VA Form 
21-4132, Authorization and Consent to Release Information if 
he desired VA to obtain records on his behalf.  The Veteran 
has neither submitted any additional medical records nor 
executed the proper authorization to allow VA to obtain 
records on his behalf.  Accordingly, the Board finds that VA 
fully satisfied its duties with respect to assisting the 
Veteran obtain private treatment records. 

While the Veteran was afforded a VA Agent Orange Registry 
examination in September 2006.  The Board observed in its 
prior remand that the examination was inadequate as it did 
not provide an etiology of the Veteran's current thyroid 
disorder.  In order to rectify this inadequacy, the Board 
remanded the case to the RO for another examination that 
contained an appropriate etiological opinion.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  

In the present case, the record reflects that the Veteran was 
scheduled to undergoing a VA examination in August 2008, but 
that the examination was ultimately cancelled.  In October 
2008, the RO contacted the VA Medical Center (VAMC) that 
scheduled the examination to inquire the reason for the 
cancellation.  The VAMC informed the RO that the Veteran had 
called to cancel the examination and had demanded that no 
further examination be scheduled.  A subsequent October 2008 
supplemental statement of the case issued to both the Veteran 
and his representative discussed the prior communication 
between the RO and VAMC.  Neither the Veteran nor his 
representative has suggested that the report of contact 
documenting the communication between the RO and VAMC was 
inaccurate.  While VA has a duty to assist the veteran in 
substantiating his claim, that duty is not a one-way street. 
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot 
passively wait for help from VA).  As such, the Board finds 
that any further attempts to schedule an examination would be 
futile in light of the Veteran's prior failure to report and 
his expressed desire not to be scheduled for future 
examination.  

Further, no additional development is warranted on the 
radiation aspect of the Veteran's claim.  In an attempt to 
assist the Veteran with developing his claim for service 
connection due to radiation exposure, the Veteran was 
furnished with a Radiation Risk Activity Information Sheet in 
August 2008.  The Veteran failed to return a completed copy 
of this information sheet detailing his alleged in-service 
radiation exposure.  While the RO has not obtained a dose 
estimate for the Veteran's alleged exposure, as discussed in 
detail below, the evidence does not show that the Veteran's 
current thyroid condition is a radiogenic disease that would 
trigger VA to obtain a radiation dose estimate.  See 
38 C.F.R. § 3.311(b).  Moreover, any effort to make a dose 
estimate would be frustrated as a result of the Veteran's 
failure to complete the above referenced risk assessment 
sheet.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded for certain disabilities, 
including endocrinopathies, such as thyroid disorders, that 
are initially manifested within one year following the 
Veteran's separation from active duty.  38 C.F.R. § 3.309(a).  


In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service treatment records document numerous treatment for a 
sore throat with treatment in August 1966, September 1966, 
February 1967, May 1967, and June 1967.  Several of these 
records indicate that his complaints were related to enlarged 
tonsils or tonsillitis.  During his October 1967 separation 
examination, the Veteran reported a history of ear, nose, or 
throat trouble.  The examiner noted that the Veteran had 
complaints related to his tonsils as well as a sore throat.  
At that time examination of his mouth and throat as well as 
examination of his endocrine system was within normal limits. 

In support of his claim, the Veteran submitted post service 
private medical records documenting treatment for thyroid 
problems.  A January 1999 treatment record notes that the 
Veteran was concerned about a recent thyroid diagnosis.  
Surgery had been recommended, but the Veteran was awaiting a 
second opinion.  A February 1999 record notes that the second 
opinion suggested a goiter.  Subsequent records dated from 
March 2002 to February 2005 show that the Veteran had been 
treated for hypothyroidism.  A March 2002 record notes that 
he was not yet 2 years post thyroidectomy.  In February 2005, 
he was treated for a sore throat that was related to a recent 
upper respiratory infection.  

A September 2006 VA Agent Orange Registry examination report 
notes the Veteran's history of hypothyroidism and 
thyroidectomy.

In statements dated in January 2004 and October 2007, the 
Veteran noted that he had been asked by his physicians he had 
a history of radiation exposure.  The only places that he 
could think of that he might have been exposed to radiation 
were Aberdeen Proving Grounds and Vietnam during service.  

With regard to service connection for a direct basis, the 
Board finds that element (3) of Hickson is not met.  While 
the Veteran's service treatment document complaints of a sore 
throat, and the Veteran has a current diagnosis of a thyroid 
condition, to include hypothyroidism, there is no competent 
medical evidence of a nexus between the two.  In this regard, 
the Board notes that the Veteran failed to appear at an 
examination scheduled for the purpose of determining whether 
there was an etiologically link between service and his 
current disability.  In such circumstances, the claim is to 
be rated on the evidence of record.  See 38 C.F.R. § 3.655.  

The Veteran, while competent to report his symptoms both 
during and after service, is not competent to render an 
opinion that his current thyroid condition was initially 
manifested during service.  As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions as such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(2008) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
the Board finds he is not competent to provide an opinion 
linking his current thyroid condition to service, to include 
in-service complaints of a sore throat.  

Moreover, the Veteran's lay statements conflict with the 
contemporaneous service treatment records.  None of the 
Veteran's service treatment records relate his numerous 
complaints of sore throat to a thyroid disorder.  His tonsils 
or tonsillitis were implicated instead.  Furthermore, his 
separation examination is negative for any endocrine 
disorder, to include a thyroid condition. The Board places 
greater probative value on these service treatment records 
which do not show that he had a thyroid disorder during 
service.  

Additionally, the evidence does not show that a thyroid 
disorder was initially manifested within one year following 
the Veteran's separation from active duty.  On the contrary, 
the first competent evidence of any complaints of the thyroid 
gland is dated in 1999 over 30 years following his separation 
from active duty.  Such a long interval of time between 
service separation and the earliest documentation of the 
disease is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The lack of evidence of complaints, treatment, 
or diagnosis of a thyroid disorder for many years post-
service also serves to repudiate the Veteran's alleged 
history of a chronic thyroid disorder since service 
discharge.  Indeed, the Board does not find the Veteran 
credible in this respect.  Finally, the Board notes that no 
health care provider has offered an opinion that the 
Veteran's hypothyroidism or any other thyroid disorder is 
related to service.  Service connection on either a direct 
basis or service connection under 38 C.F.R. § 3.309(a) for a 
chronic endocrinopathy on a presumptive basis is therefore 
not warranted.  

With respect to his claim that his thyroid condition resulted 
from in-service exposure to herbicides, although the Veteran 
served in the Republic of Vietnam while on active duty, 
presumptive service connection is not available under 38 
C.F.R. § 3.309(e) for thyroid disabilities.  In this regard, 
the Board notes that the Secretary has reiterated that there 
is no positive association between exposure to herbicides and 
any condition for which he has not specifically determined 
that a presumption of service connection is warranted.  See 
72 Fed. Reg. 32395 (Jun. 12, 2007).  Furthermore, there is no 
medical evidence linking the Veteran's current thyroid 
condition or hypothyroidism to in-service herbicide exposure. 
Again, the Veteran, as a lay person, is not competent to 
provide medical opinions linking his current disability to 
in-service herbicide exposure.  Thus, service connection as 
due to in-service Agent Orange exposure is not warranted.  

As to the radiation aspect of the claim, available service 
records provide no evidence of in-service radiation exposure.  
In light of the lack of documentation of radiation exposure 
in his service records and the failure of the Veteran to 
explain the circumstances around his alleged exposure to 
radiation, the Board finds that his statements with regard to 
the presence of in-service radiation lack credibility.  In 
addition, the Board observes that the Veteran has a current 
diagnosis of hyperthyroidism.  

While thyroid cancer and non-malignant thyroid nodular 
disease are listed as radiogenic diseases, the Veteran's 
currently diagnosed hypothyroidism is not among those 
conditions identified as a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(2).  Likewise, the Veteran has not submitted any 
competent evidence to suggest that his thyroid condition is a 
radiogenic disease.  In this regard, the Board notes again 
that the Veteran cancelled a VA examination that might have 
established that his hypothyroidism is a radiogenic disease.  
There is no competent evidence that his hypothyroidism is a 
result of either thyroid cancer or non-malignant thyroid 
nodular disease.  While the Veteran has reported that he was 
asked if he had been exposed to radiation, he did not state 
that any competent health care provider had actually informed 
him that his thyroid condition resulted from radiation 
exposure.  Again, the Veteran is not competent to provide an 
opinion regard medical causation.  Thus, his statement 
regarding a relationship between his hypothyroidism and 
alleged radiation exposure lack probative value.  
Accordingly, service connection due to radiation exposure is 
not warranted. 


ORDER

Service connection for a thyroid disorder is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


